DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CLAIM INTERPRETATION	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty, II et al. (US 2013/0116633A1, “Lichty”) in view of Hsu et al. (US 2012/0059308A1, “Hsu”).
Regarding claims 1, 2 and 6, Lichty discloses an internal compression system including a biocompatible filling agent, octyl 2-cyanoacrylate [0056], between 0-1000 Centipoises (cps) [0063] and an ultrasonic echogenic catheter [0068]. The catheter is formed of PTFE [0067] and has a diameter between 3F and 7F [0066]. However, Lichty does not expressly disclose that the catheter is rigid. 
In the same field of endeavor, echogenic catheters, Hsu teaches a catheter formed of biocompatible material, i.e. PTFE [0046], and echogenic material [0049-0054]. The catheter has a stiffness or rigidity resistant to kinking during use [0035], wherein the sheath of the catheter imparts structural stiffness to resist bending and compressive stresses to enhance the resistance to kinking [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty in view of Hsu, as applied to claim 2 above, and further in view of Hunter et al. (US 2005/0142163A1, “Hunter”).
Regarding claim(s) 3-5, the combination of Lichty and Hsu discloses that the filling agent includes an adhesive, i.e. octyl 2-cyanoacrylate [0056-0059; Lichty]. The filling agent may be mixed with a soluble acid [0060; Lichty]. Lichty discloses that the amount of chosen adhesive, cyanoacrylate, varies depending on the size of the vessel [0057]. The composition may include about 0.01 to about 50.0 weight percent of the cyanoacrylate polymer and about 0.01 to about 10.0 weight percent of a biocompatible acid [0061] which is within the claimed range of 1 unit of acid and 2 units of cyanoacrylate and 1 unit of acid and 3 units of cyanoacrylate. Lichty discloses that the acid is not limited to acetic acid, sulfuric acid, sulfonic acid, hydrochloric acid, phosphoric acid, carboxylic acid, nitric acid or combinations thereof. However, the combination of Lichty and Hsu does not disclose the acid as being hyaluronic or gluconic acid.
In the same field of endeavor, injectable intra-vascular materials, Hunter teaches an injectable intra-vascular or filling agent that includes a blend of differing compositions that may include cyanoacrylate polymers and hyaluronic acid [0636]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the soluble acid of the combination of Lichty and Hsu with hyaluronic acid, as taught by Hunter, as this modification involves the simples .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raabe et al. (US 2010/0217313A1) discloses a device used to treat venous occlusions. Hunter et al. (US 2005/0149173A1) discloses echogenic ultrasonic catheters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOCELIN C TANNER/Primary Examiner, Art Unit 3771